Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
	This application claims domestic benefit to provisional application 62/793,577 filed on 17 January 2019.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reznik et al. (US 2018-0160161 A1, hereinafter “Reznik”), in view of Wenger et al. (US 10,880,354 B2, hereinafter “Wenger”), and further in view of “Ozer”(Apple Got It Wrong: Encoding Specs for HEVC in HLS,  November 21, 2017, By hereinafter “Ozer”)(IDS).

Regarding Claim 2, Reznik discloses a method for creating a multi-codec encoding ladder (see the ladder citation below), the method comprising:
obtaining, by a computer system, source content comprising a video; and (Reznik Fig. 14, step 1410, claim 1: obtaining, by a computer system, the source content, wherein the source content comprises a video in a first electronic format)
generating an encoding ladder for the source content, wherein: (Reznik, paragraph [0155], Fig. 14, step 1450, claims 7 and 8: generating a profile comprising an encoding ladder for encoding the source content)
each video stream of a plurality of video streams defined by the encoding ladder (Reznik paragraphs [0032 and 0166]: the source content separated into video elementary streams (each video stream of a plurality of video streams) that are encoded by (defined by) the profile comprising the encoding ladder, where terms of streams and encodings may be used interchangeably with the term "transcoding") includes a respective bitrate (as cited below, i.e. bitrates) and a respective codec of a plurality of codecs (respective codec specific c) for encoding the source content; and (Reznik paragraphs [0173-0174]: the profile including the encoding ladder is used to determine encoding parameters such as bitrates (respective bitrate for encoding the source content) and the number of encodings, codec specific constraints (respective codecs)); wherein a video stream is a description of parameters (as cited above, i.e., bitrates and codec description).
the encoding ladder includes:
a first video stream and a second video stream of a first codec, (Reznik paragraphs [0032, 0052, 0106]: the encoding ladder task is to produce multiple encodings (first and second video stream) given a set of codec-related parameters, where the codec parameter (a first codec) is defined by the profile) wherein the first video stream and the second video stream (Reznik paragraph [0052]: the multiple encodings (first and second video stream)) have respective bitrates R and respective quality values of Q (Reznik paragraphs [0099-0101]: where R denotes bitrate (respective bitrates) and Q denotes quality metric (respective quality values))
Reznik does not explicitly disclose have respective bitrates of R1,1 and R2,1 and respective quality values of Q1,1 and Q2,1 and
a third video stream of a second codec having a bitrate of R1,2 and a quality value of Q1,2;
such that: R1,1 < R1,2 < R2,1 and Q1,1 < Q1,2 < Q2,1.
However, Wenger teaches wherein the first video stream and the second video stream are encoded using the first codec having have respective bitrates of R1,1 and R2,1 and respective quality values of Q1,1 and Q2,1 and (Wenger, see citation below: each of multiple streams of data is encoded in accordance with a different bitrate (R.sub.l.super.1 and R.sub.1.super.2) and level of playback quality, along with a transport rate in Mbps (Q.sub.1 .super.1 and Q.sub.1 .super.2) shown in Fig. 10.)
a third video stream of a second codec (Wenger Fig. 10, col. 9, ln 15-35 stream of data (third video stream) uses a second adaptive bitrate for encoding (second codec) corresponding to middle points in Fig. 10) having a bitrate of R1,2 and a quality value of Q1,2; i.e. (R.sub.2.super.1) encoded with a level of playback quality, and transport rate of (Q.sub,2.super.1).) 
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to take the teachings of Wenger and apply them to the teachings of Reznik to include a third video stream of a second codec having a bitrate of R. sub.2.super.1 and a quality value of Q.sub.2.super.1; such that: R.sub.1 .super.1 < R.sub.2.super.1 < R.sub.1 super.2 and
Q.sub.1.super.1 < Q.sub.2.super.1 < Q.sub.1 .super.2 to gain the advantage of optimizing the overall picture quality in a video transmission system.
It is noted that Wenger and apply them to the teachings of Reznik is silent bout such that: R1,1 < R1,2 < R2,1 and Q1,1 < Q1,2 < Q2,1 as claimed.
	However, Ozer discloses wherein a video stream is a description of parameters (Ozer  pg. 2, you would build your encoding ladder by 􀂦rst choosing the data rates for each run, and then choosing the resolution that delivers the best quality at that data rate); such that: R1,1 < R1,2 < R2,1 and Q1,1 < Q1,2 < Q2,1 (see Table 3, see the teaching of the relation of rate vs. quality for HEVC and H. 264); the encoding ladder is generated by outputting (see, i.e., Ozer  pg. 2, you would build your encoding ladder by 􀂦rst choosing the data rates for each run, and then choosing the resolution that delivers the best quality at that data rate) descriptions of parameters (as cited above, i.e. different rates vs. qualities) of all video streams produced for each codec from the plurality of codecs (i.e. at least two encoders are cited above) to be used to encode the source content (such codecs standards applying to encode or decode video data).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to take the teachings of Ozer and apply them to the teachings of Reznik and Wenger in combination to gain the advantage of scaling less, improving detail, while still avoiding compression artifacts.
Regarding claim 3, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the method of claim 2, wherein the descriptions of parameters include bitrates (see bitrates citation above), resolution (see Ozer, for resolution based on quality citation abovfe), codec type (see codec citation above), quality attribute (see quality citation above). 

Regarding claim 4, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the method of claim 2, further comprising, for each codec of the plurality of codecs, obtaining a quality rate function of the respective codec for the source content, indicative of a relationship between bitrates and quality values for the source content (see Ozer, for bitrates and quality values citation above), wherein: generating the encoding ladder for the source content is based on the quality rate function of the respective codec (see Ozer for encoding ladder citation above); Q(1, 1) and Q (1, 2) are determined using the quality rate function of the first codec (see above Qzer citation for H264 v. HEVC, table 2/3); and Q (2, 1) is determined using the quality rate function of the second codec (see, i.e. Qzer table 2, 3).

Regarding claim 5, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the method of claim 4, wherein the quality rate function for each codec of the plurality of codecs is determined from one or more probe encodings (Wenger, i.e. Fig. 8, top images, i.e. sitting people and standing people) of the source content for each codec of the plurality of codecs.

Regarding claim 6, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the method of claim 4, the encoding ladder is further based on: a network bandwidth distribution (Reznik, Fig. 7 with different rate available from different network rate ); and a distribution of clients capable of streaming the source content once the source content is encoded using the encoding ladder (see citation below, Apple iphone has clients distribution), wherein the distribution of clients includes clients capable of switching between the first codec and the second codec (Ozer, ie. Apple computer has two codec, 264 and 265).
Regarding claim 7, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the method of claim 6, wherein: generating the encoding ladder comprises determining the plurality of video streams using an iterative process in which an initial number is selected (Reznik, para. 54), and the steps of (1) determining a figure of merit function for the selected number, and (2) increasing a value of the selected number for the next iteration, are repeated until the figure of merit (see figure of merit citation below) function reaches a maximum (see Reznik, para. 52, for finding optimal quality -rate).

Regarding claim 8, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the method of claim 7, wherein the figure of merit function is based on: the quality rate function for each codec of the plurality of codecs, the network bandwidth distribution (see figure of merit citation below), or the distribution of client types, or any combination thereof (Reznik para. 169 with network bandwidth and figure of merit for rate-quality)

Regarding claim 9, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the method of claim 6, wherein the network bandwidth distribution comprises a probability density function determined based on bandwidth statistics collected regarding: a device type; a content delivery network (CDN); or a delivery region; or any combination thereof (Reznik, para. 139, for the probability distributions).

Regarding claim 10, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the method of claim 2, wherein the bitrate and a corresponding quality value of each video stream of the plurality of video streams are monotonically increasing within the encoding ladder (see Wenger, Fig. 10).

Regarding claim 11, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the method of claim 2, wherein Qi, Qi, or Qz, or any combination thereof, each comprise: a Structural Similarity Index Metric (SSIM) value, a Peak-Signal-to-Noise Ratio (PSNR) value, a Multi-Scale SSIM (MS-SSIM) value, or a Video Multimethod Assessment Fusion (VMAF) value  (Reznik, Fig. 7, i.e. SSIM).

Regarding claim 12, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the method of claim 2, further comprising, for each stream of the encoding ladder: creating respective encoded content by encoding the source content using the codec and the bitrate of the respective stream(Reznik paragraphs [0032, 0166, 0174]: The source content separated into video elementary streams (source content) that are encoded by the profile comprising the encoding ladder (using the codec and the bitrate of the respective stream)); and storing respective encoded content. (Reznik paragraph [0174]: storing the source content encoded to the second electronic format.)

Regarding claim 13, Reznik, Wenger and Ozer, for the same reason of combination, further discloses a computer system for creating a multi-codec encoding ladder (see rejection of claim 2), the computer system comprising: a memory; and one or more processing units communicatively coupled with the memory and configured to: obtain source content comprising a video; and generate an encoding ladder for the source content, such that: each video stream of a plurality of video streams defined by the encoding ladder includes a respective bitrate and a respective codec of a plurality of codecs for encoding the source content (see rejection of claim 2), wherein a video stream is a description of parameters (see rejection of claim 2); and the encoding ladder includes: a first video stream and a second video stream of a first codec (see rejection of claim 2), wherein the first video stream and the second video stream are encoded using the first codec having respective bitrates of R1 and Ri and respective quality values of Q(1,1) and Q (1, 2) (see rejection of claim 2); a third video stream encoded using a second codec having a bitrate of Rz and a quality value of Qz; such that:the encoding ladder is generated by outputting descriptions of parameters of all video streams produced for each codec from the plurality of codecs to be used to encode the source content (see rejection of claim 2).

Regarding claim 14, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the computer system of claim 13, wherein the one or more processing units are further configured to: for each codec of the plurality of codecs, obtain a quality rate function of the respective codec for the source content, indicative of a relationship between bitrates and quality values for the source content; generate the encoding ladder for the source content based on the quality rate function of the respective codec; determine Qi and Qi using the quality rate function of the first codec; and determine Qz using the quality rate function of the second codec (see the quality rate function of first and second codec cited above).

Regarding claim 15, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the computer system of claim 14, wherein the one or more processing units are further configured to determine the quality rate function for each codec of the plurality of codecs from one or more probe encodings of the source content for each codec of the plurality of codecs (see probe encoding citation above).

Regarding claim 16, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the computer system of claim 14, wherein the one or more processing units are further configured to generate the encoding ladder for the source content further based on: a network bandwidth distribution; and a distribution of clients capable of streaming the source content once the source content is encoded using the encoding ladder, wherein the distribution of clients includes clients capable of switching between the first codec and the second codec (see switching citation above).

Regarding claim 17, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the computer system of claim 16, wherein: to generate the encoding ladder, the one or more processing units are configured to determine the plurality of video streams using an iterative process in which an initial number is selected, and the steps of (1) determining a figure of merit function for the selected number, and (2) increasing a value of the selected number for the next iteration, are repeated until the figure of merit function reaches a maximum (see iterative citation above).

Regarding claim 18, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the computer system of claim 17, wherein the one or more processing units are further configured to base the figure of merit function on: the quality rate function for each codec of the plurality of codecs, the network bandwidth distribution, or the distribution of client types, or any combination thereof (see figure of merit citation above).

Regarding claim 19, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the computer system of claim 16, wherein the one or more processing units are further configured to determine the network bandwidth distribution based on bandwidth statistics collected regarding: a device type; a content delivery network (CDN); or a delivery region; or any combination thereof (see bandwidth citation above).

Regarding claim 20, Reznik, Wenger and Ozer, for the same reason of combination, further discloses the computer system of claim 13, wherein the encoding ladder is generated for a codec that switches between the first codec, the second codec and a third codec (see Ozer for three codecs citation).

Regarding claim 21, Reznik, Wenger and Ozer, for the same reason of combination, discloses a non-transitory computer-readable medium having instructions stored therewith for creating a multi-codec encoding ladder, wherein the instructions, when executed by one or more processing units, cause the one or more processing units to: obtain source content comprising a video; and generate an encoding ladder for the source content, such that: each video stream of a plurality of video streams defined by the encoding ladder includes a respective bitrate and a respective codec of a plurality of codecs for encoding the source content (see rejection of claim 2), wherein a video stream is a description of parameters (see rejection of claim 2); and the encoding ladder includes: a first video stream and a second video stream of a first codec, wherein the first video stream and the second video stream are encoded using the first codec having respective bitrates of Ri and Ri and respective quality values of Qi and Qi (see rejection of claim 2); and a third video stream encoded using a second codec having a bitrate of Rz and a quality value of Qz; such that:the encoding ladder is generated by outputting descriptions of parameters of all video streams produced for each codec from the plurality of codecs to be used to encode the source content (see rejection of claim 2).

Allowable Subject Matter
Applicant should consider further clarify the algorithm from selecting different codec.

Conclusion

See also US 20190281302 discloses method for controlling picture quality and/or bit rate of an outgoing video stream, the method executed by an electronic processing system and comprising: calculating, using a first type of distortion estimation on a block of pixels from a frame of input video, first distortion values for a first plurality of prediction modes; selecting, based at least on the first distortion values, a second plurality of prediction modes, wherein the second plurality is a subset of the first plurality of prediction modes; calculating, using structured similarity (SSIM) distortion estimation on the block, second distortion values for each prediction mode in the second plurality of prediction modes; identifying, based on the second distortion values and bit rates for encoding the block according to respective ones of the second plurality of prediction modes, a prediction mode for encoding the block; encoding the block using the identified prediction mode; and transmitting the encoded block in the outgoing video stream.
US 20190171893 extracting in real time a plurality of non-overlapping windows from an input video with a detected face, wherein the non-overlapping windows correspond to time intervals of the input video, each of the time intervals containing an equal number of frames (202); analyzing each of the non-overlapping windows (204) by: extracting a pulse signal from each of the non-overlapping windows (204a); estimating a first quality measure as a quality of the pulse signal in each of the frames based on out-of-plane movement in a z direction, wherein the first quality measure has (f−1) values for f number of the frames (204b); estimating a second quality measure based on peak signal to noise ratio (PSNR), wherein the second quality measure is a single value for the pulse signal (204c); and post processing the pulse signal, to obtain a modelled pulse signal from each of the overlapping windows, by reconstructing the pulse signal at the frames affected by the out-of-plane movements using the remaining frames (204d); and tracking heart rate corresponding to the modelled pulse signal based on a Bayesian decision theory (206).
US 20190019316 wherein the method of performing EB-PSNR for ensuring the quality of the compressed image comprises of: obtaining, by a canny edge detector, one or more edge images of an original texture and a reconstructed texture of the one or more compressed images; determining, peak signal-to-noise ratio (PSNR) of blocks by calculating a Sum Squared Error (SSE) after applying smoothening on the one or more edge images and reconstructed texture of the one or more compressed images; performing different levels of smoothening and SSE for each level is accumulated as a final average SSE, finding an edgePSNR block based on the one or more edge images, identified for blocks of image along with a PSNR corresponding to each block; identifying an un-ideal edgePSNR block after finding the edge PSNR block for the plurality of blocks in the image; checking if the unideal edge PSNR is above a preset threshold PSNR or not.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485